Case 1:16-cv-00164-DNH-DJS Document 49 Filed 01/18/19 Page 1 of 2

 

U.S. DISTRICT COURT - N.D. OF N.Y.

 

JAN 18 2019

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK AT O'CLOCK

 

 

 

 

John M. Domurad, Clerk - Utica

 

SHANNON MORRIS, an individual,
MELISSA LEE, an individual, and
KEVIN RAFFERTY, an individual.

Plaintiffs,

-against-

Civil Case No.: 1:16-CV-164
(DNH/DJS)

NEW YORK STATE POLICE,

MARGARET NANCY POULIN, individually and in her official

capacity as New York State Police Captain,

TIMOTHY MUNRO, individually and in his official

capacity as New York State Police Major,

JULIE A. PIZZIKETTI, individually and in her official

capacity as Director of Biological Science,

New York State Police Forensic Investigation Center,

RAY WICKENHEISER, individually and in his official

capacity as Director, Crime Lab System, New York State

Police Forensic Investigation Center

SUPERINTENDENT JOSEPH D’AMICO, individually and in his official capacity as

Superintendent of the New York State Police; and

STEVE HOGAN individually and in his official capacity as

First Deputy Counsel of the New York State Police,

Defendants.

 

STIPULATION OF DISCONTINUANCE

 

IT IS HEREBY STIPULATED AND AGREED, by and between the
undersigned, the attorneys of record for all the parties to the above-entitled action, that

| whereas no party hereto is an infant or incompetent person for whom a committee has

 

been appointed and no person not a party has an interest in the subject matter of the

action, the above-entitled action be, and the same hereby is, discontinued pursuant to Fed.

 
Case 1:16-cv-00164-DNH-DJS Document 49 Filed 01/18/19 Page 2 of 2

the Court.

Sin FY
Dated: San % 201 9

Bailey, J I —A- Peck, P.C.

 

John I A
Bar Roll No.: 101069
l Attorneys\for Plaintiffs

5 Pine West Plaza, Suite 507
Washington Avenue Extension
Albany, New York 12205

ll (518) 456-0082

Dated: JCI rpuscy LJ, 2019

 

 

 

 

 

 

Ny

R. Civ. P. 41(a), at Plaintiffs’ request, with prejudice and without costs to either party as

against the other. This stipulation may be filed without further notice with the Clerk of

Dated: 7 2019

Office of the Attorney General of the State
of New York

By: PML

 

Shannan C. Krasnokutski

Bar Roll No.3823-95 12932
Assistant Attorney General, Of Counsel
Attorney for Defendants, New York State
Police, Margaret Nancy Poulin, Timothy
Munro, Julie Pizziketti, Ray Wickenheiser,
Joseph D’Amico and Steve Hogan
The Capitol
Albany, New York 12224-0341
Tel.: (518) 776-2606

 
